Citation Nr: 0926186	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-02 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post laminectomy and degenerative disc disease (DDD) 
of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for 
status post laminectomy and DDD of the lumbar spine, on an 
extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321.

3.  Entitlement to a separate, compensable rating for left-
sided radiculopathy associated with DDD of the lumbar spine.

4.  Entitlement to an effective date earlier than February 
14, 2007, for the assignment of a 20 percent rating for 
status post laminectomy and DDD of the lumbar spine.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
June 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from July and December 2007 rating decisions of the RO.  In 
the July 2007 rating decision, the RO, inter alia, denied the 
Veteran's claims for a TDIU and continued a 10 percent rating 
for the service-connected lumbar spine disability.  The 
Veteran filed a notice of disagreement (NOD) in September 
2007, and the RO issued a statement of the case (SOC) in 
January 2008.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later in 
January 2008.  

In the December 2007 rating decision, the RO assigned a 
higher, 20 percent rating for the lumbar spine disability 
from February 14, 2007.  In January 2008, the Veteran stated 
that he was not satisfied with the 20 percent disability 
rating and was continuing his appeal of this issue.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to 
seek the maximum available benefit).  In January 2008, the 
Veteran also filed an NOD with regards to the effective date 
assigned for the 20 percent rating.  In July 2008, the RO 
issued a SOC with regard to the effective date, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2008.  

In his January and August 2008 substantive appeals, the 
Veteran requested a Board hearing at the RO, which was 
scheduled for December 2008.  In December 2008 correspondence 
signed by the Veteran, he withdrew his request for this 
hearing.  See 38 C.F.R. § 20.704(e) (2008).  He also 
submitted additional evidence, along with a signed waiver of 
his right to have this evidence initially considered by the 
RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

The Board's decision on the matters of a higher schedular 
rating for the lumbar spine disability, a separate rating for 
left-sided radiculopathy, and an earlier effective date for 
the assignment of a 20 percent rating for the lumbar spine 
disability is set forth below.  The matters of a higher 
rating for a lumbar spine disability on an extra-schedular 
basis and entitlement to a TDIU are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested 
by forward flexion of no less than 60 degrees, extension of 
no less than 10 degrees, bilateral lateral flexion of no less 
than 10 degrees, and bilateral rotation of no less than 15 
degrees, and combined thoracolumbar range of motion of no 
less than 120 degrees with low back pain; and intervertebral 
disc syndrome (IVDS) with no incapacitating episodes during 
any 12-month period.

2.  The Veteran has left-sided radiculopathy associated with 
DDD of the lumbar spine; comparable to no more than mild 
incomplete paralysis of the sciatic nerve.

3.  The Veteran filed correspondence requesting a TDIU on 
November 9, 2006, and a Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940) was 
received on February 14, 2007; based on the report of a May 
2007 VA examination, the RO granted a 20 percent rating for a 
lumbar spine disability effective from February 14, 2007.  

4.  Resolving reasonable doubt in favor of the Veteran, 
entitlement to a 20 percent rating for a lumbar spine 
disability arose no later than November 9, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post laminectomy and DDD of the lumbar spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5243 (2008).

2.  The criteria for a 10 percent rating for left-sided 
radiculopathy associated with DDD of the lumbar spine, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.124a, DC 8520 (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an effective date of November 9, 2006, for 
assignment of a 20 percent rating for status post laminectomy 
and DDD of the lumbar spine, are met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110, 7105(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.400, 20.200, 20.202, 20.302(b), 20.1103 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2007 pre-rating letter and September 
2007 and February 2008 post-rating letters provided notice to 
the appellant regarding what information and evidence is 
needed to substantiate claims for a TDIU (in the March 2007 
letter), for an increased rating (in the September 2007 
letter), and for an earlier effective date (in the February 
2008 letter).  These letters also notified the appellant as 
to what information and evidence must be submitted by him, 
and what information and evidence would be obtained by VA, 
and specifically informed him to submit any evidence in his 
possession pertinent to the claims (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
March and September 2007 letters also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.

In addition to the aforementioned notice, the January 2008 
SOC provided notice as to the criteria used to evaluate the 
Veteran's service-connected lumbar spine disability.  An 
April 2008 post-rating letter also provided the criteria as 
well as information pertaining to the assignment of 
disability ratings consistent with Vazquez-Flores.  

The July 2007 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the March 2007 
letter.  After issuance of the September 2007 and February 
and April 2008 letters, and opportunity for the Veteran to 
respond, the July 2008 SOC (pertaining to the claim for an 
earlier effective date) and the July 2008 supplemental SOC 
(SSOC) (pertaining to the claims for an increased rating and 
for a TDIU) reflect readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA treatment records; private medical records from 
Maury Regional Hospital, Lewis County Care Center, Centennial 
Medical Center, and Lewis Ambulatory Care; records from the 
Social Security Administration (SSA); and the reports of VA 
examinations for the spine dated in March and May 2005, and 
May 2007.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Legal Analysis

A.  Increased Rating for a Lumbar Spine Disability

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, in an August 2005 rating decision, the Veteran 
was granted service connection for a lumbar spine disability 
and an initial, 10 percent disability rating was assigned 
under DC 5243 (for IVDS).  The RO later continued the 10 
percent rating in a July 2007 rating decision and increased 
the rating from 10 to 20 percent in a December 2007 rating 
decision under DC 5243.  Effective September 6, 2003, IVDS is 
to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate ratings for orthopedic and neurological 
manifestations), or under the Formula for Rating IVDS Based 
on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher rating of 40 percent is 
warranted for disability of the thoracolumbar spine either 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine and a 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

Normal forward flexion of the thoracolumbar spine is from 0 
to 90 degrees, extension is from 0 to 30 degrees, right and 
left lateral flexion are from 0 to 30 degrees, and right and 
left lateral rotation are from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.  

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  
See Johnson v.  Brown, 9 Vet. App. 7 (1996).	

Neurological manifestations are generally rated by analogy to 
neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, DC 
8720, for paralysis of the sciatic nerve.  See 38 C.F.R. §§ 
4.20, 4.27, and 4.124a (2008).  Under DC 8520, disability 
ratings of 10 percent, 20 percent, and 40 percent are 
assignable for incomplete paralysis which is mild, moderate 
or moderately severe, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's lumbar spine disability under the 
criteria for rating disorders of the spine or IVDS is not 
warranted, but that, with resolution of all reasonable doubt 
in the Veteran's favor, a separate rating for left-sided 
radiculopathy associated with DDD of the lumbar spine is 
warranted.  

The report of a March 2005 VA examination reflects the 
Veteran's complaints of low back pain radiating into his left 
leg.  He had a history of DDD from the L4 level to the S1 
level with osteophytes and a laminectomy in 1989.  On 
physical examination, there was no deformity or muscle spasm.  
Range of motion was from 10 degrees of extension to 75 
degrees of forward flexion.  Lateral flexion was to 20 
degrees, bilaterally, and rotation was to 25 degrees, 
bilaterally.  The examiner noted that there was evidence of 
radiation of pain into the Veteran's left leg, although deep 
tendon reflexes were present and there were nor motor or 
sensory deficits.  

The report of a May 2005 VA examination reflects the 
Veteran's continued complaints of low back pain (this time 
with radiating into the right leg).  He said that he used to 
work in construction but was unable to do so because of his 
back pain.  He said that his pain was 6/10 on a normal basis 
and 10/10 when he was active and that he had difficulty 
walking.  It was noted that an April 2005 magnetic resonance 
imaging (MRI) showed disc bulges and hemangioma.  The VA 
examiner opined that the hemangioma was a benign condition 
unrelated to military service, but that the disc bulges were 
likely related to an injury during service.  The VA examiner 
opined that the Veteran could not work in construction when 
his back condition flared up, but that the Veteran was able 
to perform sedentary work.  

The report of a May 2007 VA examination reflects the 
Veteran's complaints of low back pain and stiffness.  On 
objective examination, there was limited motion with pain.  
There was no bladder involvement and no periods of 
incapacitating episodes.  There was no spasm, atrophy, 
guarding, tenderness or weakness.  There was no listing, 
kyphosis, lumbar flattening, lumbar lordosis, scoliosis, 
reverse lordosis, or ankylosis.  Motor examination revealed 
active movement against some resistance (but not full 
resistance) in the right hip, knee, and ankle.  There was 
some decreased sensation to light touch and pinprick below 
the knees, bilaterally.  Right and left knee jerk was 1+ 
(hypoactive).  The Veteran complained of cramping and 
intermittent numbness in his legs below the knees, but the VA 
examiner opined that these symptoms were more consistent with 
peripheral vascular disease.

Active and passive forward flexion was to 60 degrees with 
pain at the endpoint; active and passive extension was to 10 
degrees with pain beginning at 5 degrees; active and passive 
lateral flexion was to 10 degrees without pain, bilaterally; 
and active and passive rotation was to 10 degrees without 
pain, bilaterally.  There was additional pain with repetitive 
use but no additional loss of motion.  

It was noted that an April 2005 MRI revealed disc 
degenerative changes at the L4-5 level and L5-S1 level.  
There was severe right neural foraminal narrowing at the L5-
S1 level with impingement upon the exiting L5 nerve root and 
narrowing in the right lateral recess causing impingement 
upon the traversing S1 nerve root on the right.  Possible 
nerve root impingement was also noted at the L4-5 level.  

An April 2008 private medical record from Maury Regional 
Hospital notes that the Veteran had left-sided sciatica.  An 
August 2008 X-ray revealed scattered lumbar marginal 
osteophytes.  A September 2008 MRI revealed degenerative disc 
changes at the L4-5 and L5-S1 levels with bilateral neural 
foraminal stenosis at the L5-S1 level, left greater than 
right.  It was noted that nerve root impingement could not be 
excluded.  

The medical evidence has not shown that the Veteran's 
service-connected lumbar spine disability has resulted in 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or has resulted in favorable or unfavorable ankylosis of 
either the thoracolumbar spine or entire spine to warrant a 
40, 50, or 100 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Further, there is no medical evidence that the Veteran's 
service-connected lumbar spine has warranted a rating in 
excess of 20 percent if rated under the Formula for Rating 
IVDS Based on Incapacitating Episodes.  Under the pertinent 
criteria, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  Higher ratings 
are warranted for incapacitating episodes of longer 
durations.  For purposes of evaluation under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based 
on Incapacitating Episodes.  

The medical evidence has not shown any bed rest prescribed by 
a physician, let alone for a total period of at least one 
week in the last 12 months, as required for the minimum, 
compensable rating under the above-noted criteria.  Rather, 
during the May 2007 VA examination, the Veteran denied any 
incapacitating episodes during the previous 12-month period. 

Based on the foregoing, the Board does not find that the 
Veteran's symptoms are shown to be so disabling as to warrant 
a rating higher than 20 percent under Diagnostic Code 5243.  

For all the foregoing reasons, the Board finds that since the 
date of claim for a TDIU (to include increased ratings), 
there is no basis for staged rating for the lumbar spine 
disability, pursuant to Hart, and the claim for a rating in 
excess of 20 percent must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim for a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  

As noted above, the preponderance of the evidence in this 
case - the VA records and private treatment records - show 
left-sided radiculopathy (i.e. sciatica), secondary to DDD.  
The Veteran has had continued complaints of pain radiating 
into his left lower extremity and MRIs (VA and private) have 
shown evidence of nerve root impingement.  While he 
complained of pain radiating into his right lower extremity 
in May 2005, the evidence has not consistently shown right-
sided sciatica.  Thus, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the neurological 
manifestations, characterized as left-sided radiculopathy or 
sciatica, are associated with the Veteran's service-connected 
lumbar spine disability and warrant the assignment of a 
separate, 10 percent rating under the neurological rating 
criteria.    

However, the Board finds that a rating in excess of 10 
percent for left-sided radiculopathy associated with DDD of 
the lumber spine is not warranted.  The medical evidence has 
shown that the Veteran has mild motor and sensory deficits 
consistent with no more than mild incomplete paralysis of the 
left lower extremity.  As such, the overall record does not 
support the assignment of the next higher, 20 percent, rating 
under DC 8520, which requires moderate incomplete paralysis.  
See 38 C.F.R. § 4.121a, Diagnostic Code 8520.  It logically 
follows that no higher rating under this diagnostic code is 
assignable.  

B.  Earlier Effective Date for the Assignment of a 
20 Percent Rating for a Lumbar Spine Disability

The RO assigned a 20 percent rating for the Veteran's lumbar 
spine disability effective from February 14, 2007.  The 
rationale for the effective date is based on the receipt of a 
formal claim for a TDIU (VA Form 21-8940), which is 
interpreted as a claim for an increase for all service-
connected disabilities.  The Veteran is seeking an earlier 
effective date, claiming that the assignment of the 20 
percent rating should be from November 2002, the date he 
filed his original claim for service connection. 

At the outset, the Board notes that this claim involves the 
effective date for an increased rating rather than the 
effective date for an initial rating following the grant of 
service connection.  The Veteran filed a claim for service 
connection for a low back disability in November 2002, which 
was initially denied by the RO and appealed to the Board.  In 
October 2004, the Board remanded the claim to the RO, via the 
AMC, for additional development.  After completion of the 
additional development, in an August 2005 rating decision, 
the RO granted service connection for a lumbar spine 
disability and assigned an initial, 10 percent rating from 
November 2002.  The Veteran did not appeal the August 2005 
decision; therefore, it remains final and binding.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  The next application for 
benefits that was received by the RO was the claim for a 
TDIU.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a) (2008).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157 (2008).  Under the provisions of 38 C.F.R. 
§  3.157(b)(1), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  For all other reports, including reports from 
private physicians, laymen, and state and other institutions, 
the date of receipt of the reports is accepted as the date of 
receipt of an informal claim. 38 C.F.R. § 3.157(b)(2-3).  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

A review of the claims file reveals that correspondence was 
received from the Veteran on November 9, 2006, stating that 
he wished to file a claim for a TDIU.  Specifically, the 
Veteran addressed claims that were on appeal before the Board 
at that time, and then stated that he was applying for 
unemployability because he was totally disabled and was 
receiving disability from the SSA.  On February 14, 2007, the 
RO received a Veteran's Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940).  
Based on these facts, the Board finds that the correspondence 
received on November 7, 2006, whether considered an informal 
or formal claim for benefits, is the date of the receipt of 
the claim for a TDIU (to include claims for increased 
ratings).  

Here, resolving all reasonable doubt in favor of the Veteran, 
the Board finds entitlement to a 20 percent rating for the 
lumbar spine disability should be set as November 7, 2006, 
but no earlier.  On March 2005 VA examination, forward 
flexion was limited to 75 degrees with combined range of 
motion of the thoracolumbar spine limited to 175 degrees.   
On March 2005 VA examination forward flexion was limited to 
65 degrees with combined range of motion of the thoracolumbar 
spine limited to 160 degrees.  These findings are among the 
criteria for a 10 percent rating.  On May 2007 VA 
examination, forward flexion was limited to 60 degrees, which 
is among the criteria for a 20 percent rating.  The Veteran 
has reported that the lumbar spine disability has 
progressively worsened over the years, which implies that 
entitlement to a 20 percent rating arose sometime between the 
May 2005 and May 2007 VA examinations.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Based on these facts, and resolving reasonable doubt in his 
favor, the Board finds that entitlement to a 20 percent 
rating arose no later than November 7, 2006, the date he 
filed a claim for a TDIU.  Therefore, an effective date of 
November 7, 2006 for the assignment of the 20 percent rating 
for status post laminectomy with DDD of the lumbar spine is 
warranted.  




ORDER

A rating in excess of 20 percent for status post laminectomy 
and DDD of the lumbar spine is denied.

A separate, 10 percent rating for left-sided radiculopathy 
associated with DDD of the lumbar spine, is granted, subject 
to the legal authority governing the payment of compensation 
benefits.

An effective date of November 9, 2006, and no earlier, for a 
20 percent rating for status post laminectomy and DDD of the 
lumbar spine, is granted, subject to the legal authority 
governing the payment of compensation benefits.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for a rating in excess of 20 percent for 
a lumbar spine disability on an extra-schedular basis and for 
a TDIU is warranted.

During the May 2005 VA examination, the Veteran stated that 
he could no longer work because of his service-connected 
lumbar spine disability.  In a March 2007 statement (VA Form 
21-4138), he said that he has been unable to work making 
crafts because of pain in his back and knees.  In his 
September 2007 NOD, he said he was unable to work because of 
his service-connected PTSD.  SSA records reflect that the 
Veteran had severe impairment due to service-connected 
disabilities (lumbar spine DDD and PTSD) and various other 
nonservice-connected disabilities (degenerative joint disease 
(DJD), osteoarthritis of the right knee, tendonitis of the 
left shoulder, substance addiction disorder, and depression).  
He was found to be disabled from February 2004.   

When considered in the context of the increased rating claim 
for which an appeal has been perfected, these assertions 
suggest that the lumbar spine disability may result in marked 
interference with employment - i.e., beyond that 
contemplated in the assigned rating - a consideration for 
invoking the procedures for assignment of a higher rating on 
an extra-schedular basis, pursuant to the provisions of 38 
C.F.R. 
§ 3.321.

However, the record reflects that the RO has not adequately 
considered the provisions of 38 C.F.R. § 3.321.  Although the 
January 2008 SOC includes citation to the regulation, the RO 
did not discuss or make any determinations with regard to 
whether the Veteran is entitled to a higher rating for a 
lumbar spine disability on an extra-schedular basis.

Given the assertions of the Veteran, and records from the 
SSA, and to avoid any prejudice to the Veteran, the RO should 
address the applicability of the provisions of 38 C.F.R. § 
3.321, in the first instance (and, if denied, give him and 
his representative notice and an opportunity to respond).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the claim for a TDIU, and in light of the 
decision above, the Veteran currently has the following 
disability ratings:  a 70 percent rating for PTSD, a 20 
percent schedular rating for a lumbar spine disability, and a 
10 percent rating for left-sided radiculopathy associated 
with DDD of the lumbar spine.  Thus, the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.  
The remaining question, then, is whether the Veteran's 
service-connected disability(ies) render him unemployable.

Unfortunately, the record does not contain an adequate 
medical opinion addressing the impact of the Veteran's 
service-connected disabilities, individually and in concert, 
on his ability to obtain or retain substantially gainful 
employment.  The report of the May 2007 VA spine examination 
reflects that that the VA examiner did not comment on the 
effect of the lumbar spine disability, and simply stated that 
the Veteran was "not employed."  The Board notes that the 
Veteran failed to report to a June 2007 VA PTSD examination, 
and the RO denied the claim for a TDIU, at least in part, for 
this reason.  See 38 C.F.R. § 3.655(b) (2008) (failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claim for increase).  In 
January 2008, the Veteran stated that he had notified the RO 
that he was unable to make the appointment and that he had 
tried to reschedule.  He said there is now a van in his 
county that allows him to get to the VA, but otherwise he has 
no other transportation.  He also expressed willingness to 
attend another VA examination if one is scheduled for him.  

In light of the fact that the May 2007 VA examiner's opinion 
was inadequate, the grant of a separate rating for left-sided 
radiculopathy associated with DDD, and the Veteran's 
explanation and willingness to attend another VA examination, 
the Board finds that the RO should arrange for the Veteran to 
undergo further VA examination, by an appropriate physician, 
to obtain a medical opinion as to whether he is rendered 
unemployable solely as a result of his service-connected 
disabilities.   The examiner should clearly opine whether the 
Veteran's service-connected disabilities, either individually 
or in concert, render him unable to obtain or retain 
substantially gainful employment. 

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Furthermore, to ensure that all due process requirements are 
met, and the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's readjudication of the claims should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claims (to include, for the 
sake of efficiency, the evidence submitted to the Board in 
December 2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to claims 
for an increased rating for a lumbar spine 
disability on an extra-schedular basis, 
and for a TDIU.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records/responses received 
are associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA examination, by an appropriate 
physician.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disability or the 
Veteran's age-it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's service-
connected disabilities (specifically, 
status post laminectomy and DDD of the 
lumbar spine, left-sided radiculopathy 
associated with DDD of the lumbar spine, 
and PTSD), either individually or in 
concert, render him unable to obtain or 
retain substantially gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating for a lumbar spine disability on an 
extra-schedular basis (pursuant to 38 
C.F.R. § 3.321), as well as the claim for 
a TDIU, in light of all pertinent evidence 
(to include, for the sake of efficiency, 
documentary evidence submitted in December 
2008) and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


